DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	The rejection under 35 USC 112 is withdrawn.
	The rejection under 35 U.S.C. 102(a1,a2) as being anticipated by Rieger (US 2013/0105727) is maintained.
The rejection under 35 U.S.C. 103 as being unpatentable over Rieger (US 2013/0105727) is maintained.
Claim Rejections - 35 USC §§ 102 and 103
Claims 1-19 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Rieger (US 2013/0105727).
Rieger teaches a heat storage material and system [Abstract] containing fumaric acid [0025, 0032] and magnesium [0079].  Both chemicals are elected species and fall within the aliphatic polycarboxylic acid metal salt presently claimed.  The material generates or adsorbs heat by adsorption or desorption water [0003-0005].  With respect to claims 12-18, the 
Based on the foregoing, the claims are found to be anticipated.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2013/0105727).
Rieger is discussed above.
It might be argued, though not persuasively, that some “picking choosing” is required to arrive at the presently claimed invention.
Still, Rieger teaches a heat storage material and system [Abstract] containing fumaric acid [0025, 0032] and magnesium [0079].  Both chemicals are elected species and fall within the aliphatic polycarboxylic acid metal salt presently claimed.  The material generates or adsorbs heat by adsorption or desorption water [0003-0005].  With respect to claims 12-18, the reference teaches building materials, heat storage elements, and walls of vessels [Abstract] which are considered to be “heat exchangers” and parts of systems.
It would have been obvious for a chemical heat storage material, exchanger, and system as taught by Rieger, to contain the aliphatic polycarboxylic acid metal salt of fumaric acid and magnesium, as also taught by Rieger, because the reference is directed to a chemical heat storage material.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments and Indication of Allowable Matter
The Amendment and Remarks, filed January 29, 2021, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.

To overcome these rejections, it is respectfully suggested that claim 1, line 1, be amended with the substitution of -- consisting essentially of -- for “comprising”.  None of the prior art rejections, alone or in combination, teaches or suggests a chemical heat storage material consisting essentially of an aliphatic polycarboxylic acid metal salt which is configured to generate or absorb heat, along with all the other limitations presently claimed.
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765